           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                X
REBECCA FAY WALSH,                              :
                                                :      Case No. 19-cv-4958-VSB
                                   Plaintiff,   :
                                                :
                   v.                           :
                                                :
TOWNSQUARE MEDIA, INC,                          :
                                                :
                                                :
                                   Defendant.   :
                                                X




    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANT
  TOWNSQUARE MEDIA, INC.’S MOTION FOR JUDGMENT ON THE PLEADINGS




                                                    Rachel F. Strom
                                                    James E. Doherty
                                                    DAVIS WRIGHT TREMAINE LLP
                                                    1251 Avenue of the Americas, 21st Floor
                                                    New York, New York 10020-1104
                                                    Phone: (212) 489-8230
                                                    Fax: (212) 489-8340
                                                    RachelStrom@dwt.com
                                                    JimDoherty@dwt.com

                                                    Counsel for Defendant
                                                    Townsquare Media, Inc.




4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 2 of 10



         Plaintiff bases her entire opposition to Townsquare’s motion (“Opp. Br.”)1 on the false

premise that XXL, itself, randomly selected her Photograph for the Article, instead of countless

other publicly available photos of Cardi B, to merely “illustrate” a report that Cardi B attended a

2018 Tom Ford Fashion Week event. But as the exhibits to Plaintiff’s own Amended Complaint

establish, that is not at all what happened here. The undisputed facts are that XXL embedded a

link to a social media post by Cardi B (the Post) in the Article. In that Post, Cardi B, not

Townsquare, included a cropped version of the Photograph (showing herself waving “bye”) next

to a photograph of her lipstick tube under the headline “Cardi B’s Tom Ford Lipstick has already

SOLD OUT!!!” along with Cardi B’s commentary “‘Sorry:/….” As the XXL Article explains,

although her original social media post announcing her collaboration started a “heated debate”

(because she got into a fight with another celebrity at Fashion Week) this new Post – the Post at

issue – shows that Cardi B “doesn’t seem bothered by that.” (Strom Decl. Ex. C; Am. Compl.

Exs. C, D). That is to say, Townsquare used Cardi B’s own social media reaction to the launch,

public controversy, and immediate success of her new line of lipstick to comment on how Cardi

B appeared to rise above the “heated debate”. Plaintiff has no argument that XXL’s use of the

Photograph within the context of Cardi B’s Post – the actual use at issue –was not a fair use.

         This failure to grapple with the actual facts is precisely what Plaintiff’s counsel tried –

but failed – to do in Clark v. Transportation Alternatives, Inc., No. 18 Civ. 9985 (VM), 2019 WL

1448448 (S.D.N.Y. Mar. 18, 2019). In that case, like in this one, Plaintiff’s counsel argued that

the defendant used the plaintiff’s photograph (there of a dockless bike) to “illustrate a news

report” about the subject matter of the article – dockless bikes. Id. at *3. But, Judge Marrero

found, on a motion to dismiss, that this argument “flies in the face” of the defendant’s actual use.


1
 Unless otherwise noted, this reply brief uses the same abbreviations and capitalized terms as those set
forth in Townsquare’s moving memorandum of law (“Townsquare Br.”).

                                                    1
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 3 of 10



Id. In reality, the photograph at issue in Clark was first published by the New York Post and the

defendant’s use of the photograph commented “specifically about the incongruity of the Post’s

publication of an article with an illustration that seems to refute its own headline. . . . [T]he

[defendant’s] Article is not ‘a news report about dockless bikes’ . . . but rather [a] critique of an

article that had appeared in the previous day’s newspaper.” Id. Judge Marrero reasoned that

Plaintiff’s counsel just “misses the point by arguing that [defendant] used the Photograph

because it ‘wanted an image of a [dockless] bicycle.’ To the contrary, as suggested above, no

image other than the Photograph specifically as it appeared next to the Post Article’s headline

would have served [defendant’s] purposes, for the [defendant’s] Article focuses on the Post’s

inapt placement of the Photograph in immediate physical proximity with a headline that the

Photograph may contradict.” Id. at *4 (internal citation omitted).

         Here too, Plaintiff “misses the point” when it claims that XXL “merely used the

Photograph of Cardi B to illustrate a news story about the subject matter depicted in the

Photograph: Cardi B.” Opp. Br. 7. Rather, as in Clark, XXL used the Photograph within a

specific context –the Photograph was only used within Cardi B’s social media Post. And, as in

Clark, “no image other than the Photograph specifically as it appeared [in Cardi B’s Post] would

have served [XXL’s] purposes” of commenting on Cardi B’s social media reaction to the

controversy surrounding her collaboration with Tom Ford. 2019 WL 1448448, at *4. As in

Clark, therefore, Townsquare’s motion to dismiss should be granted because the use of the

Photograph within the embedded Cardi B Post was unquestionably a fair use.




                                                  2
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 4 of 10



                                            ARGUMENT

       DEFENDANT’S USE OF THE PHOTOGRAPH IS A PROTECTED FAIR USE

         Plaintiff’s opposition here rests entirely on a misstatement of the facts and the law.

Plaintiff incorrectly claims that a court cannot decide fair use on a motion to dismiss –

particularly when the use is of a single photograph. But, Plaintiff’s counsel should know better

as just this March they lost that argument in the Clark case, where Judge Marrero granted a

motion to dismiss on a single news photograph.2 And, as discussed above, Plaintiff wholly

misrepresents XXL’s use of the Photograph. Under the actual law and facts here, Townsquare’s

motion to dismiss should be granted.

XXL’s use of the Photograph – Within Cardi B’s Instagram Post – is Transformative

         The parties agree that the first fair use factor focuses on the transformative nature of the

use of the copyrighted work. Opp. Br. 12. But in order to argue that XXL’s use of the

Photograph is not transformative, Plaintiff simply avoids reality. Plaintiff repeatedly

misrepresents the purpose and character of Townsquare’s secondary use of the Photograph.

Plaintiff claims, for example, that “Defendant’s use was not transformative because . . . it merely

used the Photograph of Cardi B to illustrate a news story about the subject matter depicted in the

Photograph: Cardi B.” Opp. Br. 7.3 But as Plaintiff’s own exhibits to the Amended Complaint

make clear, Townsquare did not, as Plaintiff would have this Court believe, “merely” use the


2
 Clark, 2019 WL 1448448, at *5; see also Sedgwick Claims Mgmt. Servs., Inc. v. Delsman, No. C 09-
1468 SBA, 2009 WL 2157573, at *4 (N.D. Cal. July 17, 2009) (granting defendant’s motion to dismiss
copyright claim based on use of photos on defendant’s website), aff’d, 422 F. App’x 651 (9th Cir. 2011).
3
  See also Opp. Br. 1 (“Defendant merely used the Photograph of Cardi B to illustrate a news story about
the subject matter depicted in the Photograph: Cardi B,”); Opp. Br. 11 (“The bottom line is that Defendant
used the Photograph to show what it depicts: Cardi B at Tom Ford’s fashion show.”); Opp. Br. 12
(“Defendant did not use Plaintiff’s Photograph to report on some controversy surrounding the very
existence of the Photograph itself. Rather, Defendant simply used the Photograph to report on the content
and subject matter depicted in the Photograph. Accordingly, there can be no transformative effect.”).

                                                    3
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 5 of 10



Photograph to illustrate a general news story about Cardi B attending a fashion event. As plainly

evident in the Article (Am. Compl. Exs. C, D, and Strom Decl. Ex. C), Townsquare referenced

and later embedded a link to the Post in the Article in order to comment on Cardi B’s unfiltered

reaction, in the exact format chosen by Cardi B, to the public debate and immediate success of

her new line of lipstick. The only reason Townsquare showed the Photograph at all was because

Cardi B included a cropped version of it in her social media Post.

         Plaintiff’s own Opposition Brief makes this clear when it quoted the Article at issue here:

         As expected, the decision to name a lipstick after Cardi [after she got in a fight at
         Fashion Week] has led to a heated debate on the original Instagram post
         [announcing the lipstick]. While some fans were excited about the upcoming
         product, other’s [sic] felt that Cardi doesn’t deserve to have a lipstick named after
         her. But Cardi doesn’t seemed [sic] to [sic] bothered by that. In another
         Instagram post [the Cardi B. Instagram Post], the rapper claimed the upcoming
         lipstick has already sold out, adding, ‘Sorry:/….’”.

Opp. Br. 4 (emphasis added). Only after discussing the social media controversy here, did

Townsquare embed Cardi B’s Post so that the readers could assess her response for themselves.4

         Thus, Plaintiff’s reliance on Associated Press v. Meltwater U.S. Holdings, Inc., 931 F.

Supp. 2d 537 (S.D.N.Y. 2013), where the defendant merely reproduced the plaintiff’s original

news content, and Barcroft Media, Ltd. v. Coed Media Group, LLC, No. 16-CV-7634 (JMF),

2017 WL 5032993 (S.D.N.Y. Nov. 2, 2017) and the related line of cases cited by her (Opp. Br.



4
  Similarly divorced from reality are Plaintiff’s statements that Townsquare replaced Cardi B’s Post with
another photograph of Cardi B after the commencement of this action (“After this lawsuit was filed,
Defendant took down the Photograph and substituted it with another image of Cardi B which was
licensed through Getty, demonstrating that Defendant’s unauthorized use of the Photograph in the first
instance was not integral to the message it sought to convey”) (Opp. Br. 3) and (“To the extent any
controversy existed at all . . . , such debate was limited to whether Cardi B deserved to market a lipstick.
Indeed, as illustrated by Defendant’s revised publication of the article [Dkt. #11-4], any photograph of
Cardi B would have served Defendant’s news reporting purpose in the exact same manner”) (Opp. Br.
12). The truth, as evidenced through a simple review of the revised version of the Article, is that
Townsquare removed the embedded link to the Cardi B Post and did not replace it with anything at all.
See Strom Decl. Ex. C (original version of the Article) and Am. Compl. D (revised version of the Article).
The idea that it used a replacement image through Getty is completely made up.

                                                     4
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 6 of 10



7-13), that rejected fair use defenses where the use of a photograph was, in fact, “merely

illustrative” of the subject matter of the stories is misplaced. While those cases may be correct,

Townsquare did not simply publish the Photograph to illustrate a story about Cardi B attending a

fashion event. Townsquare did not select the Photograph at all. Rather, Townsquare used the

Cardi B Post in the Article to inform its readers about Cardi B’s social media reaction to the

social media controversy surrounding her lipstick line.5 As set forth in Townsquare’s Brief, this

is just the type of use that courts deem to be fair. Townsquare Br. 9-10 (citing Nuñez v.

Caribbean Int’l News Corp., 235 F.3d 18, 22 (1st Cir. 2000); Konangataa v. American Broad.

Cos., No. 16-cv-7382 (LAK), 2017 WL 2684067, at *1 (S.D.N.Y. June 21, 2017)). See also

Clark, 2019 WL 1448448.

The Second Fair Use Factor Also Weighs In Favor of Fair Use

         With respect to the second fair use factor, the nature of the copyrighted work, Plaintiff’s

Opposition Brief provides only cursory, self-serving arguments that greatly overstate the level of

creativity that should be afforded to the Photograph. Opp. Br. 14-15. The Photograph is a

candid, paparazzi photo of Cardi B attending a public event. Am. Compl. Ex. A (the

Photograph) and id. Ex. C (cropped version of the Photograph in the Post). As previously set

forth in the Townsquare Brief, photographs taken for newsgathering or other non-artistic

5
  Plaintiff also claims “a trivial debate over whether Cardi B deserves to market a lipstick” line may not
be sufficiently newsworthy to warrant a fair use defense. Opp. Br. 11. Of course, this ignores her own
concession that “salacious photographs of Miss Puerto Rico Universe” that were used “to comment on the
political controversy surrounding the existence of the photographs and their impact on the beauty queen’s
qualifications to retain the crown” were sufficiently newsworthy. Opp. Br. 9 (citing Nuñez, 235 F.3d at
25). If a debate over a beauty queen’s qualification is sufficiently newsworthy, a discussion of a
celebrity’s qualifications to collaborate with a fashion brand also suffices. See also FameFlynet, Inc. v.
Breitbart News Network, L.L.C., No. CV 17-05416 TJH, 2018 WL 6321648, at *5 (C.D. Cal. Nov. 28,
2018) (defendant’s “use [of a photograph of a troubled NFL quarterback apparently smoking marijuana]
was to report news”); Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585, 596 (S.D.N.Y.
2018) (subject photograph of Tom Brady, Danny Ainge, and Kevin Durant was sufficiently newsworthy
to result in its appearance in numerous published articles regarding the Celtics’ efforts to recruit Durant to
Boston potentially forming the basis for “a very serious and strong fair use defense”).

                                                      5
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 7 of 10



purposes, like the Photograph, do support a finding of fair use. Townsquare Br. 10-12. Plaintiff

has offered nothing in her Opposition to refute this. And the fact that the Photograph was

already widely available to the public (through Cardi B’s use of the Photograph in her Post) by

the time Townsquare published the Article also supports a finding of fair use.

The Third Factor – the Amount of the Photograph Used – Also Supports a Fair Use
Determination

         Plaintiff’s analysis with respect to the third fair use factor similarly misses the mark.

Plaintiff incorrectly states that “Defendant has taken the heart of the full-color Photograph” and

“Defendant’s wholesale reproduction of the Photograph, without any aesthetic alteration,

demonstrates the works’ [sic] qualitative value” (Opp. Br. 16) in support of her claim that the

third relevant factor, the amount and substantiality of the allegedly infringing use, weighs against

fair use. But yet again – Townsquare did not reproduce the Photograph. Townsquare simply

embedded a link to the Cardi B Post that did, in fact, meaningfully modify the Photograph as part

of her social media Post. Am. Compl. Ex. A, and Strom Decl. Ex. C.

         Underscoring this misrepresentation, Plaintiff claims that “Defendant’s copying of the

Photograph was unnecessary to achieve Defendant’s news reporting purpose. . . . In this case,

there were at least three legal alternatives available to Defendant which did not include the ‘lazy

appropriation’ of Plaintiff’s work: (1) Defendant could have published its news story about Cardi

B without any photograph whatsoever; (2) Defendant could have commissioned its own

photographer to create an original work depicting Cardi B; or (3) Defendant could have obtained

a license directly from Plaintiff.” Opp. Br. 16.

         Again, this exact argument – nearly word for word the same – was rejected in Clark,

where the court held that “[a]gain, Clark’s argument – that [defendant] TransAlt could have

commissioned a different photograph of a dockless bicycle, licensed the Photograph, or used no


                                                   6
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 8 of 10



photograph at all – is entirely meritless, insofar as it would have produced impractical results:

either stifling the TransAlt critique altogether, or requiring its publication with a photographic

image that may not have adequately communicated the intended point, and thus not have served

the author’s purpose.” 2019 WL 1448448, at *4.6 The court reasoned that the defendant’s use

“showed the Photograph as used in the context of the Post Article to highlight the Post’s decision

to place this particular photograph directly alongside the Post Article’s headline. Neither the

absence of a photograph, a different photograph of a dockless bicycle, nor the Photograph as a

licensed standalone image would have accomplished the purpose of TransAlt’s use.” Id.

         And that is precisely the same way that XXL showed the Photograph here. It was only

used in the context of the embedded Cardi B Post to comment on Cardi B’s social media

response to the social media debate surrounding her successful lipstick launch – which was made

over social media. A different photograph of Cardi B would not have served XXL’s purpose at

all; it would not have shown Cardi B’s humorous response to the controversy, which was

necessary to support XXL’s belief that the Post showed that Cardi B was not “bothered” by the

naysayers. And removing the Post altogether has stifled XXL’s critique. For this reason, this

third factor also weighs in favor of a fair use determination.

The Fourth Factor– the Effect on the Market – Also Supports a Fair Use Finding

         The court’s reasoning in Clark is similarly on point for the fourth fair use factor. In

Clark, the court reasoned that



6
 The fact that Plaintiff’s counsel makes word for word arguments in cases with very different facts
caused Justice Marrero some concern as he “agree[d] with TransAlt’s observation that Clark’s arguments
so fail to track the facts of this case that they read as if taken from briefing in litigation over an entirely
different fact pattern.” Clark, 2019 WL 1448448, at *5. And, the Clark court had reason for concern.
Not only did Plaintiff make this argument in this case and in Clark, he made the same argument – nearly
verbatim – in Otto v. Hearst Communications, Inc., No. 17-cv-04712 (S.D.N.Y.) Dkt. 37 at 20. See also
Clark, No. 18-cv-9985 (S.D.N.Y.), Dkt. 14 at 3.

                                                       7
4839-5751-6453v.6 0093353-000037
           Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 9 of 10



         the Photograph did not appear on its own, but within the Screenshot [showing the
         New York Post headline with the Photograph]. The Screenshot does not function
         as an illustration of a dockless bicycle, because it also contains the Post Article’s
         headline, author byline, and photographer credit. Hence the Screenshot does not
         compete against the Photograph in the enterprise of depicting dockless bicycles –
         there is little risk that someone looking to license or purchase an image of a
         dockless bicycle would select the Screenshot instead of the Photograph, thereby
         potentially diverting revenue to TransAlt that would have otherwise gone to
         Clark. Because the Screenshot is not a “market substitute” for the Photograph,
         the Court finds that Trans/Alt’s use does not “usurp[ ] the market of the original
         work.” Hence this factor cuts in favor of a finding of fair use.

Clark, 2019 WL 1448448, at *4 (citations omitted). This reasoning applies with equal force

here. There is “little risk” that someone looking to license a photograph of Cardi B would use

the Article’s embedded link to Cardi B’s social media Post – where she cropped the Photograph,

put on a large headline announcing that her lipstick line was “SOLD OUT!!!” and included a

photograph of her lipstick. That simply defies reality. Plaintiff’s Photograph of Cardi B can still

be used – like the numerous other Getty-licensed photographs of Cardi B that Plaintiff annexed

to her Amended Complaint – for those “merely” wishing to illustrate an article about Cardi B.

Am. Compl. Ex. B. Thus, this fourth factor also weighs in favor of fair use.




                                                   8
4839-5751-6453v.6 0093353-000037
          Case 1:19-cv-04958-VSB Document 21 Filed 09/24/19 Page 10 of 10



                                          CONCLUSION

         For all of the foregoing reasons, as well as those previously set forth in the Townsquare

Br., each of the four statutory factors weighs heavily in favor of fair use in this case. This Court

should, therefore, grant Townsquare’s motion for judgment on the pleadings; dismiss the

Plaintiff’s Amended Complaint with prejudice; and award Townsquare its attorneys’ fees and

costs, as prevailing parties, pursuant to 17 U.S.C. § 505.



                                                      Respectfully submitted,
DATED: September 24, 2019
                                                      DAVIS WRIGHT TREMAINE LLP

                                                By: _/s/Rachel F. Strom/_____
                                                    Rachel F. Strom
                                                    James E. Doherty
                                                    1251 Avenue of the Americas, 21st Floor
                                                    New York, New York 10020
                                                    Phone: (212) 489-8230
                                                    Fax: (212) 489-8340
                                                    RachelStrom@dwt.com
                                                    JimDoherty@dwt.com

                                                      Counsel for Defendant
                                                      Townsquare Media, Inc.




                                                  9
4839-5751-6453v.6 0093353-000037
